WIGGINTON, Judge.
Without being specific, the deputy commissioner awarded “out-of-pocket costs incurred by the claimant, pursuant to Section 960.08 of the Florida Statutes,” in addition to other benefits under the Florida Crimes Compensation Act. In this appeal, the Bureau contends that this award of “costs” is not authorized by statute.
We construe the order as awarding proper Section 960.08 (1980 Supp.) expenses, which include only those costs relating to care and treatment or other services related to the injury. The statute does not empower a deputy to award costs of the litigation, such as attorney’s fees, witness fees, or deposition expense. See Department of Labor and Employment Security v. Cade, 400 So.2d 171 (Fla. 3d DCA 1981).
As construed, the deputy’s order is AFFIRMED.
JOANOS and THOMPSON, JJ., concur.